NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CUIRONG YU,                                      No.   16-71368

                Petitioner,                      Agency No. A089-724-080

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Cuirong Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Yu’s testimony and documentary evidence. See

id. at 1048 (adverse credibility determination reasonable under the “totality of

circumstances”). In the absence of credible testimony, in this case, Yu’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Yu’s CAT claim also fails because it is based on the same evidence the

agency found not credible, and the record does not otherwise compel a finding that

it is more likely than not she would be tortured if returned to China. See

Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      Finally, we reject Yu’s contention that the IJ was biased, because she has not

demonstrated any bias. See Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir.

2007).

      PETITION FOR REVIEW DENIED.

                                          2                                   16-71368